              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:10-cr-00067-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               ORDER
                                )
                                )
RYAN MITCHELL DSCHAK,           )
                                )
                   Defendant.   )
_______________________________ )


     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for reconsideration of its Order denying the

Defendant’s motion for a release of detainer. [Doc. 114].

     The Defendant previously filed a motion seeking to challenge a

detainer lodged against him by the State of North Carolina. [Doc. 86]. On

August 13, 2021, the Court entered an Order denying the Defendant’s motion

without prejudice, noting that before the Defendant could seek federal

habeas relief with regard to a state detainer, he must first exhaust his state

court remedies. [Doc. 113]. The Defendant now moves for reconsideration

of that Order. [Doc. 114].




     Case 1:10-cr-00067-MR-WCM Document 116 Filed 09/13/21 Page 1 of 2
      Upon review of the Defendant’s motion, the Defendant’s request for

reconsideration is denied. The Defendant cannot challenge the imposition

of a state detainer in this closed criminal proceeding. If he wishes to pursue

such a challenge, he must first fully exhaust his state remedies. Upon

exhaustion of such remedies, he may then file a federal habeas action. See

Gibbs v. Daisy, No. 1:06CV108, 2007 WL 2694491, at *3 (M.D.N.C. Sept.

11, 2007).

      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for reconsideration [Doc. 114], is DENIED.

      IT IS SO ORDERED.

                           Signed: September 13, 2021




                                         2



     Case 1:10-cr-00067-MR-WCM Document 116 Filed 09/13/21 Page 2 of 2
